Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022, 3/1/2022, 3/2/2021 and 10/5/2020 have been considered by the examiner. The references that are listed on IDS are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “entire claim”, applicant is claiming broadly claims limitations’ that are clearly taught cy applicants own patents. It is not clear what applicants’ invention is. As best understood claims are rejected as below. See applicant application 1607456 or publication WO2017135337A1, this is readily available to applicant (Also listed on IDS). This is also the case for claim 3. This is also the case for claim 6. See rejection below.
Claim 3, “entire claim”, unclear what applicant is trying to claim do to recitation of cover and housing having recess. For examination purpose the claims are directed to just a gasket.
Claim 4, “a gap”, unclear how this is possible when applicant is only claiming a gasket?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano. Since applicant has combined two foreign application into one US application, the rejection is either 102(a)(1) or double patenting (please see 371 applications).
Amano discloses a gasket having a main body (e.g. main body of 11, figure 1), is integrally formed with a reinforcing ring (e.g. 14), the gasket main body having a one-end-side seal bead (e.g. bead 16) and an other-end-side seal bead (e.g. 15) which are positioned on one end side and another end side of the reinforcing ring in an axial direction and are oriented in directions facing away from each other in the axial direction (e.g. see figures), the one-end-side seal bead being closely contacted on a bottom surface of an attachment recessed part formed in a housing, and the other-end-side seal bead being closely contacted on a cover which closes the attachment recessed part of the housing (e.g. intended use), wherein in a state of being attached in the attachment recessed part with the cover removed from the housing, at least a part of an outer peripheral portion of the gasket serves as a supportable portion (e.g. flange provided by 17 and flange 14b) by providing a flange (e.g. 14b) consecutively provided on an outer periphery side of the reinforcing ring.
Regarding claim 4: Wherein a gap with an inner peripheral surface of the attachment recessed part is formed in at least a part of the flange (e.g. this is capable when and if one skilled use the gasket in a flange example as assemblies provided in references on 892 form, see 2873153 or 20080111321 or 4055352).
Regarding claim 5: Wherein a consecutive link portion between the reinforcing ring and the flange is a curved surface (e.g. see curved surface of the reinforcing ring between 14a and 14b).
Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandenstein et al (US. 4,525,082).
Brandenstein discloses a gasket having a main body (e.g. main body 7, figure 6), is integrally formed with a reinforcing ring (e.g. 17), the gasket main body having a one-end-side seal bead (e.g. bead 9 and/or 8) and an other-end-side seal bead (e.g. 24) which are positioned on one end side and another end side of the reinforcing ring in an axial direction and are oriented in directions facing away from each other in the axial direction (e.g. see figures), the one-end-side seal bead being closely contacted on a bottom surface (e.g. 24 contacting bottom of recess) of an attachment recessed part formed in a housing, and the other-end-side seal bead being closely contacted on a cover which closes the attachment recessed part of the housing (e.g. 9 and/or 8 contacting 12), wherein in a state of being attached in the attachment recessed part with the cover removed from the housing, at least a part of an outer peripheral portion of the gasket serves as a supportable portion by providing a flange (e.g. 21 and/or 36 and/or 40) consecutively provided on an outer periphery side of the reinforcing ring.
Brandenstein discloses the support portion by providing a flange consecutively provided on an outer periphery side of the reinforcing ring. The method step provided “wherein in a state…removed”, is given no or little patentable weight in an apparatus claim, see MPEP 2113-2114.
Regarding claim 2: Wherein a gap with an inner peripheral surface of the attachment recessed part is formed in at least a part of the flange (e.g. that is the case when section of the flange between two of 36).
Regarding claim 3: The gasket is rejected as the reference teaches all structural limitation of claims (see rejection above of claim 1).
Regarding claim 4: See rejection of claim 2
Regarding claim 5: Wherein a consecutive link portion between the reinforcing ring and the flange is a curved surface (multiple curved surfaces between 17 and 21, see figures 7-9 and/or ).
Regarding claim 6: Brandenstein discloses a sealing apparatus using a gasket in which a gasket main body is integrally formed with a reinforcing ring, the gasket main body having a one-end-side seal bead and an other-end-side seal bead which are positioned on one end side and another end side of the reinforcing ring in an axial direction and are oriented in directions facing away from each other in the axial direction, the one-end-side seal bead being closely contacted on a bottom surface of an attachment recessed part formed in a housing, and the other-end-side seal bead being closely contacted on an end surface of a cover which closes the attachment recessed part of the housing, wherein in a state where the gasket is attached in the attachment recessed part with the cover attached, by forming a gap with the end surface of the cover in at least a part of an outer peripheral portion of the attachment recessed part of the housing, at least the part of the outer peripheral portion of the gasket serves as a supportable portion facing an outside, in a state where the cover is removed (e.g. that is the case since the flange is not continuous and segmented, see figures 6-9). 
Brandenstein discloses the gap structure as much as claimed by applicant. The method step provided “wherein in a state…removed”, is given no or little patentable weight in an apparatus claim, see MPEP 2113-2114.
Regarding claim 7: Wherein the gap is intermittently formed at an equal angle interval on the outer peripheral portion of the attachment recessed part (e.g. see figures 6-9, that is the case due to structures of the flange).
Regarding claim 8: The gap is formed consecutively over an entire periphery of the outer peripheral portion of the attachment recessed part (e.g. that is the case since the flange has structure that is non-continuous and the groove has a surface facing the flange as continuous, see figures 7-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review all documents on 892. References teach at claim 1 and/or all the claimed limitations and/or what is shown in figure(s) US-2873153-A OR US-3519279-A OR US-20080111321-A1 OR JP-2009204150-A or US-4055352-A OR US-4525082-A OR US-6676135-B2 OR US-5603508-A OR US-4280390-A OR US-5035272-A OR US-4712802-A OR US-4114898-A OR US-4674756-A OR US-7175183-B2 OR US-7461907-B2 OR US-6318768-B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675